Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of 4/16/21 amendment to the claims which was entered into the file.  Claims 1-7, 9-10, 12-13, 29 and 31-34 are pending examination, Claims 18, 22, 27-28, and 35 are withdrawn, and applicant has canceled claims 8, 11, 14-17, 19-21, 23-26, and 30.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 appears to have been fully incorporated into claim 1 by the 4/16/21 amendment, therefore claim 2 would fail to further limit.
Portions of claim 7 appear to have been amended into claim 1 by the 4/16/21 amendment, but current claim 7 appears to expand the possible species that the silicon-containing layer comprises, thus .
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10, 12-13, 29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lipkin et al. (US 2015/0118444, hereinafter Lipkin) in view of Paton et al. (WO 92/16822, hereinafter Paton), Tuwiner (US 3,507,318; hereafter Tuwiner), Thayer et al. (US 2008/0268164, hereinafter Thayer), Jonietz, JR. et al. (US 2016/0200049, hereinafter Jonietz), Korn (US 2015/0273769, hereinafter Korn), and Lee (US 6,759,151; hereafter Lee).
Claims 1 and 12-13: Lipkin discloses a method of manufacturing an article (see title and abstract), the method comprising:
or less ([0032]).  Since there is no lower limit, the range is inclusive of 5 mils to 0.  A zero distance would meet the definition of “placed on” as disclosed in the instant specification ([0051], the term “placed on” means that the mask is in contact with the surface of the component/substrate or with a coating provided on the component/substrate).  
Lipkin discloses that laser machining is used to form valleys on the bondcoat via the apertures in the mask (See, for example, [0029-0031]).  Lipkin further teaches the mask possesses a size range (60-120 mils) and includes materials of heat resistive or non-heat resistive nature (see, for example, [0032-33] which are in alignment with Applicant’s use in conjunction with the term foil).  But Lipkin does not teach that the mask / foil  is formed of first and second foils, cooling during forming the plurality of channels and ridges by circulating a cooling fluid in a cooling channel in the mask, not wherein the plurality of cooling channels are formed between the first and second foil.  Paton discloses a fluid cooled mask (see title) wherein a mask that is used for forming features in a surface by laser radiation comprises circulating a cooling fluid through channels means during ablation of said surface with the laser (abstract).  This is to reduce thermal expansion of the mask during exposure to light energy density (laser) of this magnitude and to reduce thermal stress which would lead to cracking and damage (page 1, last paragraph).  Paton further teaches wherein the cooling channels (21) are formed in the mask via bonding two interfacing components (23 and 19)   It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have incorporated the cooling channels of Paton, as depicted in Paton, to the mask to Lipkin in order to circulate cooling fluid during laser ablation.  One would have been motivated to do so in order to reduce thermal expansion of the masking during laser machining of Lipkin and thus reduce cracking and damage to the mask.  In addition, 
Roughly three surfaces of the cooling channel are bound by one foil and the remaining surface is bound / defined by the other foil the interfacing surfaces of the cooling channel of Paton (See, for example, Fig 1-3).  As such the complete cooling channel is “within both” the first and the second foil. (When considered collectively the two foils completely surround / define the channel, thus the channel is within both of them). 

As no surface is completely flat, the surface of the foils would possess some degree of roughness / empty volume within; thus the channel can be interpreted as occupying this empty volume, so it would be at least partially formed within the first foil and the second foil.  
The prior art does not explicitly teach the cooling channels are circular in cross section where a portion of each cooling channel in the first foil corresponds  with a portion of each cooling channel in the second foil.  Tuwiner teaches a method of making internal cooling channels within laminar constructs to provide heat exchange (See, for example, abstract, Figures).  Tuwiner further teaches wherein internal circular shaped channels can predictably be of circular cross section and further In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B.   Paton discloses the channels are present within the mask to reduce thermal expansion of the mask during exposure to light energy density (laser) of this magnitude and to reduce thermal stress which would lead to cracking and damage (page 1, last paragraph) thus altering the shape within the collective mask, would predictably aid in optimizing the temperature / thermal stress / flow properties within both of the materials of the mask.  The original disclosure does not provide any evidence that the particular configuration was significant.
Lipkin further teaches wherein the mask possesses tapered slots with the foil disposed therein and wherein the slot converges towards the substrate with an opening of the slot is shorter than an exit of the slot (See, for example, Fig 7, [0032]).  Lipkin further teaches wherein the cross section of the mask is trapezoidal (see, for example, Fig 7 [0032]).  As per the combination above the mask of Lipkin would comprise two foils per the guidance of Paton.  Paton has taught wherein the foils are oriented laminarly parallel to each other with respect to the substrate (See, for example, Fig 1, and 2a), thus those two foils would be disposed in a slot of the mask and further due to the relationship when considering the trapezoidal mask shape taught in Lipkin, bi-secting the cross-sectional trapezoidal shape along such a parallel axis would result in the formation of two trapezoidal shapes in cross-section, the upper 
Lipkin in view of Paton and Tuwiner do not disclose that the masking material is formed of a flexible heat resistive material which is silicone rubber and reinforced with metal or fiberglass.  Lipkin discloses that the mask may be used to form ridges via thermal spraying on the silicon-containing bondcoat ([0029]).  Thayer discloses a mask that is suitable for use in thermal (spray coating) wherein the mask is made from fiberglass, metals and silicone rubbers or mixtures thereof ([0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have formed the mask of Lipkin to include a mixture of silicone rubber, metal and fiberglass as taught by Thayer with a reasonable expectation of successful results because Thayer discloses known materials for mask suitable for use in thermal spraying.  
	Lipkin in view of Paton and Tuwiner do not disclose that the mask is formed over the bondcoat via additive manufacturing process comprising laser melting.  As discussed above, Lipkin discloses the mask is used for forming environmental barrier coatings over the bondcoat for use in turbine engines (see above).  Lipkin discloses that the mask may be used to form ridges via thermal spraying on the silicon-containing bondcoat ([0029]).  Thayer discloses a mask that is suitable for use in thermal (spray coating) wherein the mask is made from fiberglass, metals, polymers and silicone rubbers or mixtures thereof ([0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have formed the mask of Lipkin / Paton/Tuwiner to include a mixture of silicone rubber, metal and fiberglass as taught by Thayer with a reasonable expectation of successful results because Thayer discloses known materials for mask suitable for use in thermal spraying.   
Lipkin/Paton/Tuwiner/Thayer do not disclose that the mask is formed over the bondcoat via additive manufacturing process comprising laser melting a thermoplastic Jonietz discloses a method of forming a mask using 3D printer (see title and abstract) wherein a protective mask ([0007]-[0008]) is 
With regards to forming the mask of Lipkin using a thermoplastic material, Thayer discloses that polymers are suitable for use as masks and Jonietz discloses that thermoplastic is a known polymer for use as masks for applying corrosive-resistant coatings.  Thus, it would have been obvious to have used a thermoplastic material as the masking material of Lipkin in the manner taught by Thayer and Jonietz with a reasonable expectation of successful results and with the benefit of improving corrosion resistance. 
Lipkin/Paton/Tuwiner/Thayer/Jonietz do not disclose that the 3D printing uses laser melting for forming materials.  Korn discloses a 3D printing method (see title and abstract) by melting polymers such as thermoplastics ([0034]) using selective laser melting (claim 29 and [0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have substituted the 3D printer of Lipkin/Thayer/Jonietz with the selective laser melting 3D printer of Korn with a reasonable expectation of successful results because Korn discloses that such 3D printer using selective laser melting is suitable and predictable for additive manufacturing of thermoplastics.  
Lipkin further teaches forming at least one outer layer overlying the surface of the silicon-containing bondcoat (abstract, [0009] and claim 1).

Claim 2: Lipkin further teaches forming at least one outer layer overlying the surface of the silicon-containing bondcoat (abstract, [0009] and claim 1).
Claims 3-4: Lipkin further teaches the plurality of channels and ridges are formed in the silicon-containing bondcoat via a subtractive/removal process by removing portions of the bondcoat via apertures in the mask ([0030]).
Claim 5: Lipkin further teaches the mask comprises tapered slots ([0032]-[0033]).
Claim 6: Lipkin further teaches the silicon-containing bondcoat comprises elemental silicon, silicon carbide, silicon nitride, metal silicides, silicon alloys or mixtures thereof ([0025]).
Claim 7: refer to the rejections of claims 1 and 2 above.

Claim 29: Fig. 5 of Lipkin further shows that mask 36 has a 3D geometry corresponding to a 3D geometry of the article.  Specifically, the mask is planar similar to the bondcoat 10 underneath the mask.  
Per claim 30, the mask is placed over the silicon-containing bondcoat 10 (Fig. 5).
Claims 31-34: Lipkin further teaches the subtractive process used to remove portions of the bondcoat via the aperture may be accomplished by grit blasting via SiC or alumina particles, laser (electro) machining or micro-waterjet ([0030]).

Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly cited Lee as described above. 
In response to applicant's argument that Tuwiner is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co. (383 U.S. 1, 148 USPQ 459 (1966)), but stated that the Federal Circuit had erred by applying the teaching- suggestion-motivation (TSM) test in an overly rigid and formalistic way. KSR, 550 U.S. at ___, 82 USPQ2d at 1391. Specifically, the Supreme Court stated that the Federal Circuit had erred including “by holding that courts and patent examiners should look only to the problem the patentee was trying to solve ” (Id. at ___, 82 USPQ2d at 1397); Further when considering obviousness of a combination of known elements, the operative question is thus “whether the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B.   Paton discloses the channels are present within the mask to reduce thermal expansion of the mask during exposure to light energy density (laser) of this magnitude and to reduce thermal stress which would lead to cracking and damage (page 1, last paragraph) thus altering the shape within the collective mask, would predictably aid in optimizing the temperature / thermal stress / flow properties within both of the materials of the mask.  As Applicant has not provided any evidence that the particular configuration was significant, the examiner maintains that the incorporation of such a change is shape is obvious.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  When considering the incorporation of Paton, Tuwiner, Thayer, Joniez and Korn, the examiner maintains that the reliance and motivation for incorporation of such references was gleaned from particular teachings in the applied art In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant states (pg 12 of 4/16/21 remarks) that “With regard to the 35 USC 103 rejection of claims 7…claim 7 is canceled.”  Per the claim set on 4/16/21 claim 7, applicant has still identified claim 7 as “(Original)” thus is it still pending, and has been rejected as described above.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.